Citation Nr: 0610434	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-19 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for Hepatitis C with 
cirrhosis of the liver.

2.  Entitlement to service connection for residuals of a left 
calf injury.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD
 
Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from September 1971 until 
September 1973.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Boston, 
Massachusetts.

This matter was previously before the Board in October 2003.  
At that time, a remand was ordered to accomplish additional 
development.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that 
hepatitis C with cirrhosis of the liver was incurred in 
active service.

2.  The competent evidence fails to show any current 
orthopedic residuals of a left calf injury.  


CONCLUSIONS OF LAW

1.  Hepatitis C with cirrhosis of the liver was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  Orthopedic residuals of a left calf injury were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
rating criteria for hepatitis or residuals of a calf injury, 
nor did it apprise the veteran as to the law pertaining to 
effective dates.  However, because the instant decision 
denies the veteran's service connection claims, no disability 
evaluation or effective date will be assigned.  As such, 
there can be no possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the August 2002 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the claims file.  Furthermore, the claims file contains 
the veteran's own statements in support of his claim, to 
include testimony provided at a May 2003 hearing before the 
undersigned.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

I.  Service connection- hepatitis C with cirrhosis of the 
liver

The veteran is claiming entitlement to service connection for 
hepatitis C.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In the present case, the competent evidence establishes a 
diagnosis of hepatitis C,  Indeed, the May 2004 VA 
examination report contains an impression of hepatitis C, 
initially diagnosed in 1996.  Therefore, the first element of 
a service connection claim has been satisfied.  However, the 
remaining criteria have not been met, as will be discussed 
below. 

The veteran's service medical records fail to reveal any 
diagnoses of hepatitis or cirrhosis, nor do such records 
reveal symptomatology consistent with those conditions.  
However, this is in itself does not preclude a finding that 
hepatitis with cirrhosis was incurred during active duty.  
Indeed, service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  However, in the present case the overall 
evidence does not allow for a finding that the veteran's 
hepatitis with cirrhosis was incurred in service, as will be 
explained in the paragraphs that follow.  

The veteran contends that his currently diagnosed hepatitis 
with cirrhosis resulted from his work as a medic while on 
active duty in Germany.  In this regard, he stated at his May 
2004 VA examination that he did considerable suturing in his 
capacity as a medic.  Moreover, as he noted at his May 2003 
hearing before the undersigned, the veteran explained that in 
closing up wounds he was exposed to blood and that toward the 
end of the procedure he would deglove.  (Transcript "T," at 
13.)  

The Board has considered the veteran's contentions as 
detailed above.  However, the evidence of record also reveals 
other relevant risk factors for consideration here.  
Significantly, the evidence indicates intravenous drug use, 
both during and following service.  Indeed, upon VA 
examination in May 2001, the veteran reported heavy 
intravenous drug use utilizing dirty needles.  An earlier 
October 2000 private treatment report further indicated that 
the veteran's last drug use was in the 1980s.  Drug use was 
again indicated in the May 2004 VA examination report.

The Board acknowledges that some of the veteran's drug use 
occurred while on active duty.  However, even though he 
injected drugs during active service, such does not enable a 
grant of service connection here.  In this regard, it is 
noted that compensation shall not be paid if a claimed 
disability was the result of the person's own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2005).  With 
respect to alcohol and drug abuse, Section 8052 of the 
Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351, prohibits, 
effective for claims filed after October 31, 1990, payment of 
compensation for a disability that is a result of a veteran's 
own alcohol or drug abuse.  Moreover, § 8052 also amended 38 
U.S.C. § 105(a) to provide that, with respect to claims filed 
after October 31, 1990, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
the line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(d) (2005).  Furthermore, VA's General Counsel 
has confirmed that direct service connection for a disability 
that results from a claimant's own abuse of alcohol or drugs 
is precluded for purposes of all VA benefits where, as here, 
the claim was filed after October 31, 1990.  See VAOGCPREC 7-
99; VAOGCPREC 2-98.  

Further regarding drug usage, it is acknowledged that under 
38 C.F.R. § 3.301(c)(3) the isolated and infrequent use of 
drugs will not be considered willful misconduct.  Here, 
however, it is not clear from the evidence that drug use was 
isolated and infrequent.  Indeed, the veteran himself 
described his in-service usage as "heavy" upon VA 
examination in May 2001.  Moreover, while he later clarified 
at his May 2003 hearing before the undersigned that his post-
service use of intravenous drugs was light, he did not deny 
or contradict his previous statement as to heavy usage in 
service.  

It is observed that the veteran submitted a statement in 
April 2003 which disputed 
the May 2001 VA examination findings of dirty needle use.  In 
any event, the cleanliness of the needles is not of relevance 
here because any drug abuse
beyond that described under 38 C.F.R. § 3.301(c)(3) is a bar 
to service connection.  

Thus, based on the foregoing, the veteran's illegal 
intravenous drug use cannot serve as a basis for a grant of 
service connection for hepatitis C.  Therefore, if the 
preponderance of competent medical evidence demonstrates that 
the hepatitis C with cirrhosis resulted from the veteran's 
intravenous drug use, rather than his in-service work as a 
medic, then the claim must be denied.  

Here, the VA examiner in May 2004 found it more likely that 
the veteran's hepatitis C was induced by the use of 
intravenous drugs rather than his active duty service as a 
corpsman.  It is further found that his cirrhosis of the 
liver was due to heavy alcohol abuse over many years.  This 
opinion was provided following a review of the claims file 
and after an objective examination of the veteran.  
Therefore, the Board finds it to be highly probative.  

It is acknowledged that the VA examiner in May 2004 did not 
discuss the veteran's post-service occupational history as an 
ambulance driver, which was noted in the earlier May 2001 VA 
examination report.  However, because such exposure was 
clearly subsequent to active duty, it would not have enabled 
a grant of service connection.  As such, the lack of 
discussion on this point does not lessen the persuasiveness 
of the May 2004 opinion.  

The Board acknowledges a further inaccuracy in the May 2004 
VA examination report.  Specifically, the VA examiner stated 
that the veteran did not have a history of transfusions.  
This is contradicted in a May 1997 private treatment record 
noting a history of transfusions.  However, because the 
evidence clearly does not indicate any transfusions during 
active service this reporting error does not change the basis 
for the VA examiner's conclusion and as such does not 
prejudice the veteran or otherwise diminish the probative 
weight of the opinion.  

It is also noted that no competent evidence of record refutes 
the May 2004 VA opinion.  In this regard, the claims folder 
contains letters dated in October 2001 and May 2003 from J. 
K. P., M.D.  In such communications, Dr. J. K. P. finds it at 
least as likely as not that "given the information he was in 
contact with blood, not always with protective equipment, 
stuck himself with suturing needles...it can't be ruled out 
that he may in fact have been infected (with hepatitis) 
serving as a Medical Corpsman" during active service 
(emphasis added).  

Despite the use of the phrase "at least as likely as not" 
used in the May 2003 letter, Dr. J. K. P. merely expressed 
that hepatitis exposure due to the veteran's duties as a 
medic could not be ruled out.  From the phrasing of the 
opinions, it is clear that Dr. J. K. P. did not endorse the 
proposition that the veteran's in service work as a Medical 
Corpsman was at least as likely as not the cause of the 
veteran's currently diagnosed hepatitis.  As such, the 
October 2001 and May 2003 letters do not refute the May 2004 
VA opinion and cannot serve as a basis for a grant of service 
connection here.  

Dr. J. K. P.'s opinion is flawed in other respects as well.  
For example, he considered only the veteran's history as a 
medic, without also discussing the veteran's intravenous drug 
history.  The Board does recognize, as pointed out by the 
veteran, that Dr. J. K. P. has been treating the veteran for 
some time and is thus aware of his medical history.  On this 
point, the Board acknowledges that in a treatment report 
written by Dr. J. P. K. in May 1997, the veteran's 
intravenous drug history is mentioned.  Nevertheless, because 
the private physician did not indicate that he had reviewed 
the claims file, it cannot be assumed that he is familiar 
with the details surrounding such usage, which would be vital 
in offering an informed opinion. 

Even if it could be assumed that, by virtue of his treatment 
of the veteran, Dr. J. P. K. had intimate knowledge of all 
the facts of record, his October 2001 and May 2003 opinions 
would remain problematic.  Indeed, the very same May 1997 
treatment report from which the veteran asserts that Dr. J. 
P. K. knew of his drug use also indicates a history of 
transfusions.  Thus, a conclusion that the veteran's 
hepatitis is due to in-service exposure to blood as a medic 
is necessarily incomplete in the absence of a discussion as 
to why the transfusions have been ruled out as a likelier 
cause.  Further, Dr. J. P. K. did not consider the veteran's 
post-service job as an ambulance driver as a possible cause 
of his hepatitis.  While it is true that the VA examiner also 
neglected to discuss such possibility, as previously 
discussed, such omission did not affect his ultimate 
conclusion that the veteran's hepatitis was not related to 
service.  However, the omission is much more significant in 
the case of evidence supporting the conclusion that hepatitis 
was due to active service.

Also of record are the veteran's own opinions that his 
hepatitis C was incurred as a result of his duties as a medic 
during active service.  However, he has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In conclusion, the evidence fails to show that the veteran's 
currently diagnosed hepatitis C is etiologically related to 
active service.  To the contrary, the competent evidence 
shows that his hepatitis C is most likely the result of 
intravenous drug use during or following discharge from 
service.  Similarly, the competent evidence shows that his 
cirrhosis of the liver was due to years of alcohol abuse.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

II.  Service connection for residuals of a left calf injury.

The veteran is claiming entitlement to service connection for 
residuals of a left calf injury.  The Board notes that 
service connection for left calf scars was awarded in a 
February 2005 rating action, and a noncompensable evaluation 
was granted.  However, such award is not found to constitute 
a complete grant of benefits sought on appeal.  Indeed, the 
February 2005 rating decision did not contemplate the 
orthopedic component of the veteran's claim, nor has the 
veteran expressed that the noncompensable scar rating awarded 
by the RO sufficiently contemplates all residuals of his left 
calf injury.  As such, the issue of entitlement to service 
connection for the orthopedic aspects of the left calf injury 
remains for consideration.

The veteran's service medical records have been reviewed.  
Such records indicate that a left calf injury occurred in 
July 1973 when the veteran fell of a motorcycle.  However, 
aside from the left calf scar, for which service connection 
is now in effect, the evidence does not establish any chronic 
residuals relating to the left calf.  
Indeed, the veteran's separation examination in September 
1973 showed normal lower extremities.  A subsequent physical 
examination in May 1974 also showed normal lower extremities.  
Additional post-service treatment records show surgery for a 
congenital nevus of the left thigh in 1992 but do not reflect 
complaints of, or treatment for, any orthopedic problems 
referable to the left calf.  As such, a chronic orthopedic 
left calf disability is not shown to have been incurred in 
service.  

More significantly, the competent evidence of record fails to 
establish any current chronic orthopedic disability of the 
left calf.  In so finding, the Board acknowledges the 
veteran's complaints of left calf pain reported upon VA 
examination in September 2000 and May 2004.  Complaints of 
numbness were also raised at the May 2004 examination.  
Moreover, at his May 2003 hearing before the undersigned, the 
veteran explained that his left calf would occasionally 
tighten into a knot, similar to a charley horse.  (T. at 5.)  
When this occurred, it would wake him and night and he would 
have to get out of bed and stomp his leg.  His wife further 
testified that his left leg would twitch.  (T. at 7.)  
Additionally, it was noted that the veteran had swelling of 
the left leg.  

Despite the subjective complaints outlined above, the 
competent evidence of record fails to demonstrate current 
disability.  Indeed, VA examination in September 2000 
revealed normal gait and posture.  At that time, all 
objective findings were normal.  Likewise, VA examination in 
May 2004 revealed no objective findings other than scars of 
the left calf.  There was no limitation of motion or painful 
motion of the left knee or ankle.  

Considering the facts discussed above, an award of service 
connection for orthopedic residuals of a left calf injury is 
not justified here.  Indeed, Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C. § 1110.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In summary, inasmuch as the competent evidence fails to 
reveal any current orthopedic residuals of a left calf 
injury, the preponderance of the evidence is against the 
veteran's claim and service connection for such is not 
warranted.  Accordingly, the veteran's claim of entitlement 
to service connection must fail.  The benefits sought on 
appeal are denied.  




ORDER

Service connection for Hepatitis C with cirrhosis of the 
liver is denied.

Service connection for residuals of a left calf injury is 
denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


